Citation Nr: 0100375	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for elevated 
cholesterol.

2.  Entitlement to service connection for alcohol dependency.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1971 to April 
1975, and from April 1980 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO rating decision that denied service 
connection for elevated cholesterol, alcohol dependence, and 
hypertension.  The veteran submitted a notice of disagreement 
in October 1998, and the RO issued a statement of the case in 
July 1999.  The veteran submitted a substantive appeal in 
August 1999.


FINDINGS OF FACT

1.  During service, the veteran was found to have elevated 
cholesterol.

2.  Alcohol dependency is due to the veteran's willful 
misconduct and not causally related to a service-connected 
disability.

3.  Hypertension had its onset in service.


CONCLUSIONS OF LAW

1.  Elevated cholesterol is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(c) (2000).

2.  Alcohol dependency is considered to be the result of 
willful misconduct and not a disability for VA compensation 
purposes, including secondary service connection.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.301(a) (2000); VAOPGCPREC 2-97.2.

3.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from August 1971 to April 
1975, and from April 1980 to March 1988.

(1)  Elevated Cholesterol 

A report of the veteran's hospitalization from December 1987 
to January 1988 shows that the veteran's fasting cholesterol 
was markedly elevated at 302.  Results of laboratory testing 
note high cholesterol.

A discharge summary report of the veteran's VA 
hospitalization from March 1992 to April 1992 shows high 
cholesterol.
 
Results of the veteran's laboratory testing in July 1996 note 
high cholesterol.

(2)  Alcohol Dependency 

Service medical records in June 1982 show that the veteran 
was seen by the mental health clinic for alcohol evaluation.  
Testing revealed no significant findings.

Service medical records reflect that the veteran entered a 
rehabilitation program for problem drinking in December 1983.  
Records reflect that the veteran underwent continuing 
treatment in the alcohol rehabilitation program in March 1984 
and in April 1984.

A report of the veteran's hospitalization from December 1987 
to January 1988 shows a discharge diagnosis of alcohol 
dependency in remission.

A discharge summary report of the veteran's VA 
hospitalization from March 1992 to April 1992 includes an 
Axis I diagnosis of alcohol dependency.

A discharge summary report of the veteran's hospitalization 
in July 1996 includes an Axis I diagnosis of alcohol abuse, 
alcohol dependency.

VA medical records show a diagnosis of alcohol abuse in 
January 1998.

A June 1998 statement from the veteran's sister reflects that 
the veteran had been jailed, that he volunteered twice for 
alcohol rehabilitation, and that he was placed involuntarily 
in a mental health/alcohol observation program because of his 
alcohol dependency.

(3)  Hypertension

Service medical records at the time of a periodic examination 
in January 1981 note a benign systolic murmur and a blood 
pressure reading of 135/100.  Records reflect that the 
veteran underwent a three-day blood pressure check.  Readings 
for each day in the morning and evening in a sitting, 
recumbent, and standing position, respectively, were as 
follows:  (1) 140/98, 118/84, 130/84; (2) 124/80, 156/98, 
126/82; (3) 100/80, 108/92, 110/90; (4) 110/70, 100/70, 
120/80; (5) 112/82, 110/80, 120/80; (6) 110/78, 118/78, 
120/80.

On a "Report of Medical History" completed by the veteran in 
December 1983, the veteran reported high or low blood 
pressure.

A report of the veteran's hospitalization from December 1987 
to January 1988 shows that the veteran's admission physical 
examination was entirely within normal limits, with the 
exception of a blood pressure reading of 132/90.  Records 
reflect that, upon hospital discharge, the veteran's medical 
problems, including blood pressure, were to be followed by a 
service medical officer.

VA medical records show that treatment was rendered for 
hypertension in January 1992.

A discharge summary report of the veteran's VA 
hospitalization from March 1992 to April 1992 includes an 
Axis III diagnosis of history of hypertension, currently 
normotensive.

Records show that the veteran's blood pressure at the time of 
hospital admission in July 1996 at a non-VA facility was 
154/96.

Statements of the veteran in the claims folder are to the 
effect that he takes medication daily for high blood 
pressure.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  In this case, the Board presumes the 
veteran to have been in sound condition in 1971 and in 1980.  
Parker v. Derwinski, 1 Vet. App. 522 (1991).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90

(1)  Elevated Cholesterol

A review of the record shows that the veteran was found to 
have high cholesterol in service.  Post-service medical 
records also show high cholesterol.  Here, the Board notes 
that the claims folder contains neither medical evidence of 
current disability, nor medical evidence of a link between a 
current disability and service or post-service continuity of 
symptomatology of high cholesterol.  Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  High 
cholesterol itself is not a disease, injury, or disability, 
even though it may be considered a risk factor in the 
development of certain diseases.  In the absence of proof of 
present disability, there can be no valid claim.  See 
38 U.S.C.A. § 1110.

VA's duty to assist the veteran in accordance with provisions 
of the newly enacted "Veterans Claims Assistance Act of 2000" 
requires that an examination of the veteran be conducted 
where there is competent evidence of current disability or 
persistent or recurrent symptoms of disability.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  It is the veteran's burden to produce 
competent evidence to the effect that high cholesterol is 
itself a disability.

The Board finds that the veteran's claim does not meet the 
basic legal criteria for service connection. Thus, his claim 
is denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

(2)  Alcohol Dependency

Service medical records show that the veteran was diagnosed 
with alcohol dependency in service.  Post-service medical 
records also show a diagnosis of alcohol dependency.

While the evidence of record reveals that the veteran abused 
alcohol during and after service, direct service connection 
may not be granted for alcohol dependency because such a 
condition is considered to be the result of willful 
misconduct.  38 C.F.R. § 3.301(a), (c)(2) (2000).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Prior to November 1, 1990, secondary service connection could 
be granted for disability resulting from the abuse of alcohol 
or drugs.  38 C.F.R. § 3.310(a) (2000).  Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990 (OBRA 1990),  Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, amended 
38 U.S.C.A. § 1110, effective for claims filed after 
October 31, 1990, to prohibit the payment of compensation for 
any disability that is the result of a veteran's own abuse of 
drugs or alcohol, including secondary service connection.  
VAOPGCPREC 2-97.  The veteran submitted his claim for service 
connection of alcohol dependency in 1998.  This amendment, 
however, does not preclude granting secondary service 
connection for a substance-abuse disability for other VA 
benefits.  VAOPGCPREC 2-98, Par. 14, footnote 1; Barela v. 
West, 11 Vet. App. 280 (1998); VAOPGCPREC 7-99.  In this 
case, as shown by this decision, service connection has been 
granted for hypertension; however, there is no competent 
evidence of record showing that the veteran's alcohol 
dependency is causally due to the service-connected 
hypertension to warrant a grant of secondary service 
connection.  Nor are statements by the veteran that his 
alcohol dependency began in service considered competent to 
prove medical causation or aggravation of any non-service-
connected disability.  Paulson v. Brown, 7 Vet. App. 466 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that no reasonable possibility exists that 
further assistance to the veteran under provisions of the 
newly enacted "Veterans Claims Assistance Act of 2000" would 
aid in substantiating this claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).
 
After consideration of all the evidence, the Board finds that 
the claim for service connection for alcohol dependency has 
no legal merit, and it is denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

(3)  Hypertension

Service medical records show that the veteran was noted to 
have high blood pressure in 1981 and in 1987.  Statements of 
the veteran in the claims folder are to the effect that his 
hypertension began in service, and had continued after his 
discharge from service in 1988.  Post-service medical records 
document a history of hypertension and a diagnosis of 
hypertension in 1992 and in 1996.  The United States Court of 
Appeals for Veterans Claims has found that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).
  
In this case, there is no competent medical evidence 
reflecting that the veteran's hypertension pre-existed 
military service.  The veteran was evaluation for high blood 
pressure while in service in 1981, and then again in 1987.  A 
report of the veteran's hospitalization from December 1987 to 
January 1988 reveals that monitoring of the veteran's blood 
pressure was expected to continue after his discharge from 
the hospital.  Records reflect that the veteran separated 
from service two months later in March 1988.  Post-service 
medical records in 1992 document a history of hypertension.  
The Board finds this evidence tending to show a causal nexus 
to service, and to the post-service continuity of 
symptomatology. See Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997); 38 C.F.R. § 3.303(b).

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  There is 
documentation in the service medical records of several 
episodes of high blood pressure now identified as 
hypertension.  Statements of the veteran are to the effect 
that he takes medication daily for high blood pressure. The 
veteran's statements as to continuing symptoms are credible.

Having considered all the evidence, the Board finds that it 
supports a finding that the veteran's hypertension had its 
onset in service.  The preponderance of the evidence is in 
favor of the veteran's claim for service connection for 
hypertension, and the claim is granted.   As such, the 
benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for elevated cholesterol is 
denied for lack of legal merit.

The claim for service connection for alcohol dependency is 
denied for lack of legal merit.

Service connection for hypertension is granted.



		
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge
	Board of Veterans' Appeals

 

